
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10


GRACE

 

Personnel Policies

Annual Incentive Compensation Program

 

Policy No. 8.40


PURPOSE:


        The Annual Incentive Compensation Program (AICP) is the bonus program
for regular non-sales salaried employees in Bands 1-4 who are not eligible for
any other annual incentive plan. Grace offers the AICP program as a way to share
in the company's financial success.

        The AICP program was designed to support:

1.The focus of employees on achieving financial performance targets

2.The concept of measurements as a way to improve performance

3.A "pay for performance" philosophy.


SCOPE:


        This policy covers all regular salaried employees in Bands 1-4 who are
not eligible to participate in other incentive plans and whose individual
performance rating is "good" or higher. Except as specified below, eligible
employees must be actively employed by GRACE through the payout date, which will
typically be made in early March. Awards will be prorated for eligible employees
who did not work for GRACE for the full year.


POLICY:


        The pool is currently designed so that it will be funded based on the
performance metrics emphasizing operating free cash flow ("OFCF") and core EBIT.
The total incentive award pool is capped at 200% of the total of all targeted
awards.

        Each year employees eligible for the AICP receive a letter informing
them of their target award percentage (of base salary) for the current year. The
grade that an employee's job is assigned to generally determines the target
award percentage.

        It is expected that any employee whose performance is rated at the
"Needs Improvement" or "Unsatisfactory" performance level will not receive an
AICP award. The actual awards are determined based on the Company performance
and management's evaluation of the employee's individual performance and
contributions to Grace.

        The maximum actual award amount for any one individual is 300% of their
targeted award, excluding members of the Corporate Leadership Team who are
capped at 200%.

        The salary for non-US employees is converted to US dollars based on the
current Finance exchange rate for incentive accrual. Their AICP award
recommendation, which is initially determined in US dollars during the process,
is then converted to a percent of salary. This percent is applied to their
salary in local currency and the payment is made through their country's payroll
system in local currency.


New Hires/Promotions


        New hires may be considered by management for prorated awards in the
AICP program if they have more than three months' service during the applicable
year (i.e. the employee commences employment prior to October 1st).

        An employee who is promoted from one eligible position to a
higher-graded eligible position will have his/her award calculated and
determined on the basis of the time in each position at the corresponding target
award.

--------------------------------------------------------------------------------



        In the case of employees entering the program from sales-incentive
eligible jobs, their eligibility will commence when the employee becomes
ineligible to participate in a sales incentive program as a result of the job
change.


Terminations of Employment


        Employees whose employment terminates prior to the date on which awards
are normally paid are generally not eligible for awards except in the case of
death or disability.

Policy No: 8.40

 

Last Modified: March 2009

--------------------------------------------------------------------------------



    W. R. Grace & Co.
7500 Grace Drive
Columbia, MD 21044   T 410.531-4574
F 410.531-4414
E fred.festa@grace.com
W grace.com

Fred Festa
Chairman, President and Chief Executive Officer

Leadership Team AICP Letter

                             , 2009

Dear <First> <Last>:

I am pleased to advise you that you will be a participant in the 2009 GRACE
Annual Incentive Compensation Plan. Your target performance award is <target
number> (<target percentage>)% of your annual base salary as of December 31,
2009.

Grace will continue to be successful by being safe, staying focused on our
customers, and delivering on our commitments to all of our stakeholders.

For 2009, we have revised the performance metrics to be based on operating free
cash flow ("OFCF") and Core EBIT for total Grace rather than the individual
performance of Davison and GCP. The generation of cash flow is critical for
Grace, as well as other companies, to meet their obligations to all
stakeholders. Each of us plays a key role in generating cash flow for Grace that
includes the sale of our products, the collection of receivables, reducing
inventories, negotiating with suppliers and controlling costs. Discuss with your
managers what role you can play in generating cash and making Grace more
successful in the future.

The achievement of your Award is based upon: your 2009 target amount, the
Company's results (OFCF and EBIT) in 2009 and your individual performance.

The size of the 2009 AICP incentive pool is determined on two performance
objectives (see attachment):

•the generation of Grace 2009 core EBIT of at least 80% of Grace 2008 Core EBIT
•OFCF. The 2009 OFCF target is $400 million

The 2009 AICP incentive pool would not be funded if Grace does not meet the 80%
Core EBIT minimum or if Grace 2009 OFCF is below $300 million.

Actual awards are not determined solely by a formula, are subject to management
discretion and may be increased or decreased from the target to a range from 0
to 2-times your target.

In order to receive payment of your award, you must maintain active employment
with Grace through the date the payment is actually made. The award date is
expected to be in March 2010. Awards are subject to income taxes and benefit
deductions according to local regulation. Awards are made in a lump sum and
payment of an award does not guarantee continued employment nor alter your
at-will employment status.

Your contributions, hard work and individual performance and leadership in
living the GRACE Vision and Values are critical to the overall success of the
organization. I am pleased that we are able to provide this means of both
recognizing your performance and sharing the results of our success.

Thank you for continuing to help build a better and safer Grace.

GRAPHIC [g826274.jpg]

Alfred E. Festa
Chairman, President and CEO

--------------------------------------------------------------------------------



2009 INCENTIVE PLAN FORMULA
(Annual Incentive Plan)

Measurement
  Attainment   Pool  

EBIT (less than 80% of 2008)

  <$239,760     0 %

OFCF

  <$300M        

EBIT (greater than 80% of 2008)

 

>$239,760

   
25
%

OFCF

  $300M        

EBIT (greater than 80% of 2008)

 

>$239,760

   
100
%

OFCF

  $400M        

EBIT (greater than 80% of 2008)

 

>$239,760

   
200
%

OFCF

  $500M        

2008 Core EBIT is $299,700

Pool is prorated on a straight line between 25%–100% and 100%–200% for
intermediate levels of achievement

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10


PURPOSE


SCOPE


POLICY


New Hires/Promotions


Terminations of Employment

